In a family offense proceeding pursuant to Family Court Act article 8, the petitioner appeals from an order of the Family Court, Queens County (Jolly, J.), dated June 27, 2013, which, after a fact-finding hearing, dismissed her petition.
Ordered that the order is affirmed, without costs or disbursements.
A family offense must be established by a fair preponderance of the evidence (see Family Ct Act § 832; Matter of Pearlman v Pearlman, 78 AD3d 711, 712 [2010]). “The determination of whether a family offense was committed is a factual issue to be resolved by the [trial] [c]curt, and that court’s determination regarding the credibility of witnesses is entitled to great weight on appeal and will not be disturbed if supported by the record” (Matter of Richardson v Richardson, 80 AD3d 32, 43-44 [2010]; see Matter of King v Edwards, 92 AD3d 783, 784 [2012]). Here, contrary to the appellant’s contention, the Family Court properly determined that the evidence adduced at the fact-finding hearing was insufficient to establish that the respondent committed the family offense of harassment in the second degree (see Penal Law § 240.26; Matter of Mamantov v Mamantov, 86 AD3d 540 [2011]; Matter of Cavanaugh v Madden, 298 AD2d 390 [2002]).
The appellant’s remaining contention is without merit.
*958Accordingly, the Family Court properly dismissed the petition. Dickerson, J.E, Hall, Roman and Cohen, JJ., concur.